                                                           Case 2:20-cv-00147-APG-VCF Document 19 Filed 04/20/20 Page 1 of 3



                                                       1   Kelly H. Dove, NV Bar 10569
                                                           SNELL & WILMER L.L.P.
                                                       2
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           Email: kdove@swlaw.com
                                                       5
                                                           Kiah D. Beverly-Graham, NV Bar 11916
                                                       6
                                                           SNELL & WILMER L.L.P.
                                                       7   50 West Liberty Street, Suite 510
                                                           Reno, Nevada 89501-1961
                                                       8   Telephone: 775.785.5440
                                                           Facsimile: 775.785.5441
                                                       9   Email: kbeverly@swlaw.com
                                                      10
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.,
                                                      11   incorrectly named as Wells Fargo

                                                      12                               UNITED STATES DISTRICT COURT
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                       DISTRICT OF NEVADA
                    Las Vegas, Nev ada 89169
                         LAW OFFICES


                          702-784-5200




                                                      14   CHARLENE TIBBS,
                               L.L.P.




                                                                                                                Case No. 2:20-cv-00147-APG-VCF
                                                      15                         Plaintiff,
                                                                                                                STIPULATION AND ORDER TO
                                                      16   vs.                                                  EXTEND DEADLINE TO RESPOND
                                                                                                                TO COMPLAINT TO MAY 1, 2020
                                                      17   CAPITAL ONE; EARLY WARNING;
                                                           TELECHECK; AND WELLS FARGO,                          (FIRST REQUEST)
                                                      18
                                                                                 Defendants.
                                                      19

                                                      20          Pursuant to Local Rule 7-1, Plaintiff Charlene Tibbs (“Plaintiff”) and Defendant Wells
                                                      21   Fargo Bank, N.A., incorrectly named as Wells Fargo (“Wells Fargo”, and together with Plaintiff,
                                                      22   the “Parties”), by and through their respective undersigned counsel of record, submit this
                                                      23   Stipulation and Proposed Order.
                                                      24          Plaintiff filed a Complaint (the “Complaint”) in this Court on January 22, 2020;
                                                      25          Wells Fargo was served with the Complaint on March 27, 2020;
                                                      26          Wells Fargo’s deadline to respond to the Complaint is currently April 17, 2020; and
                                                      27          This is the Parties’ first request for an extension of time to respond to the Complaint and is
                                                      28   not intended to cause any delay or prejudice to any party. The reason for the extension is to give
                                                           Case 2:20-cv-00147-APG-VCF Document 19 Filed 04/20/20 Page 2 of 3



                                                       1   Wells Fargo time to evaluate and respond to the allegations set forth in the Complaint.
                                                       2           IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                       3   for Wells Fargo to respond to the Complaint in this action is extended to and through May 1,
                                                       4   2020.
                                                       5   Dated: April 17, 2020                             Dated: April 17, 2020.

                                                       6      KNEPPER & CLARK LLC                                 SNELL & WILMER L.L.P.
                                                       7
                                                           By: /s/ Matthew I. Knepper________________        By: /s/ Kiah D. Beverly-Graham________
                                                       8      Matthew I. Knepper, Esq. NV Bar 12796              Kelly Dove, Esq.
                                                              Miles N. Clark, Esq. NV Bar 13848                  Kiah D. Beverly-Graham, Esq.
                                                       9      5510 S. Fort Apache Rd, Suite 300
                                                              Las Vegas, NV 89148-7700                           3883 Howard Hughes Pkwy, #1100
                                                      10                                                         Las Vegas, Nevada 89169
                                                      11                     AND
                                                                                                             Attorneys for Defendant Wells Fargo Bank,
                                                      12      HAINES & KRIEGER, LLC                          N.A., incorrectly named as Wells Fargo
             3883 Howard Hughes Parkway, Suite 1100




                                                              David H. Krieger, Esq. NV Bar 9086
Snell & Wilmer




                                                      13      8985 S. Eastern Ave., Suite 350
                    Las Vegas, Nev ada 89169




                                                              Henderson, NV 89123
                         LAW OFFICES


                          702-784-5200




                                                      14
                               L.L.P.




                                                              Attorneys for Plaintiff Charlene Tibbs
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20
                                                                                                       ORDER
                                                      21

                                                      22                                                IT IS SO ORDERED:
                                                      23

                                                      24                                                UNITED STATES MAGISTRATE JUDGE
                                                      25
                                                                                                                4-20-2020
                                                      26                                                DATED: ____________________________

                                                      27

                                                      28

                                                                                                          -2-
                                                           Case 2:20-cv-00147-APG-VCF Document 19 Filed 04/20/20 Page 3 of 3



                                                       1                                  CERTIFICATE OF SERVICE

                                                       2          I hereby certify that on this date, I electronically filed the foregoing with the Clerk of

                                                       3   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.

                                                       4   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.

                                                       5          DATED: April 1, 2020.
                                                       6
                                                                                                        /s/ Lara J. Taylor
                                                       7                                               An Employee of Snell & Wilmer L.L.P.

                                                       8

                                                       9
                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES


                          702-784-5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -3-
